Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/542,786 is being allowed since the closest prior art to Virag (US 6,249,344) and Babson (US 4,639,242) (described in the Office action mailed on May 7, 2021) do not teach or fairly suggest an automated system for optically analyzing particles in a liquid biological sample comprising each of the components recited in claim 14, and wherein the rotary actuator is configured to rotate the rotatable vessel in a controlled manner comprising a) decelerating at a rate of from 50 rpm/s to 1000 rpm/s and ultimately stopping the rotation of the rotatable vessel, wherein the liquid flows back to the lower portion of the rotatable vessel, wherein an angular deceleration is not sufficient to detach the particles from the inner wall of the lateral collection chamber by causing shearing forces between wall and liquid such that at least a part of the particles remain attached to the inner wall of the lateral collection chamber, thereby separating at least the part of the particles from the liquid; b) withdrawing the liquid from the bottom of the rotatable vessel while leaving the particles in the lateral collection chamber; c) adding a secondary liquid to the rotatable vessel through its top opening; d)  rotating the rotatable vessel about its longitudinal axis in a first direction; and e) decelerating and ultimately stopping the rotation of the rotatable vessel, wherein an angular acceleration in step d) and/or an angular deceleration in step e) is sufficient to detach at least a part of the particles from the inner wall of the lateral collection chamber by causing shearing forces between wall and liquid, thereby resuspending the particles in the secondary liquid, and wherein the angular acceleration in step d) has a rate of at least 500 rpm/s while the angular deceleration in step e) has a rate of at least 500 rpm/s.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 18, 2021